                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:18CR288

       vs.
                                                                        ORDER
LUIS ALBERTO OLVERA GARCIA,

                      Defendant.


       This matter is before the court on Defendant's MOTION TO EXTEND THE PRETRIAL-
MOTIONS DEADLINE [16]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 7-day extension. Pretrial Motions shall be filed by
November 20, 2018.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND THE PRETRIAL-MOTIONS DEADLINE
[16] is granted. Pretrial motions shall be filed on or before November 20, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between November 13, 2018, and November 20,
2018, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 14th day of November, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
